     Case 2:19-cv-00478-MCE-JDP Document 27 Filed 08/13/21 Page 1 of 2


 1   DAVID P. MASTAGNI (SBN 57721)
     GRANT A. WINTER (SBN 266329)
 2   MASTAGNI HOLSTEDT
     A Professional Corporation
 3
     1912 “I” Street
 4   Sacramento, California 95811
     Telephone: (916) 446-4692
 5   Facsimile: (916) 447-4614
     Attorneys for Plaintiffs PATRICK WITHROW
 6   and KATHLEEN WITHROW
 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     PATRICK WITHROW, an individual; and,                    Case No. 2:19-cv-00478-MCE-EFB
12   KATHLEEN WITHROW, an individual;
                  Plaintiffs,
13
             v.                                              JOINT STIPULATION FOR DISMISSAL
14                                                           AND ORDER THEREON
     JIFFY LUBE INTERNATIONAL, INC., BOVE
15   ENTERPRISES, INC.; and, DOES 1 through 100
     inclusive,
16   Defendants.

17                                                           Complaint Filed: March 15, 2019

18

19          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the parties
20   hereto that this action be dismissed with prejudice as to all parties; each party to bear his/her/its
21   own attorneys’ fees and costs.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                             1
                    JOINT STIPULATION FOR DISMISSAL AND ORDER THEREON
     Case 2:19-cv-00478-MCE-JDP Document 27 Filed 08/13/21 Page 2 of 2


 1   DATED: August 05, 2021                        CLAPP, MORONEY, VUCINICH,
                                                   BEEMAN + SCHELEY
 2

 3                                                 By     _________/s/_______________
                                                          ADRIANNE C. DUNCAN, Esq.
 4                                                        Attorney for Defendants
                                                          BOVE ENTERPRISES INC.,
 5
                                                          dba JIFFY LUBE
 6

 7
     DATED: August 05, 2021                        MASTAGNI HOLSTEDT, A.P.C.
 8

 9                                                 By     _________/s/_______________
                                                          GRANT A. WINTER, Esq.
10                                                        Attorney for Plaintiff
                                                          PATRICK WITHROW
11                                                        and KATHLEEN WITHROW
12

13                                                ORDER
14

15           In accordance with the foregoing stipulation pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii),
16   and good cause appearing, this action is herebydismissed with prejudice, each party to bear their
17   own attorneys’ fees and costs. The matter having now been concluded in its entirety, the Clerk of
18   Court is directed to close the file.
19           IT IS SO ORDERED.
20
     Dated: August 13, 2021
21

22

23

24

25

26
27

28


                                              2
                     JOINT STIPULATION FOR DISMISSAL AND ORDER THEREON
